Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 The amendment filed with the RCE submission of May 25, 2022 has been received and entered. With the entry of the amendment, claims 3 and 7 are canceled, claims 4-6 and 8 are withdrawn, and claims 1-2 and 9 are pending for examination.

Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 7 in the reply filed on June 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2021.

Claim Rejections - 35 USC § 112

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments clarifying the claim language.

The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the amendment clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chebiam et al (US 2003/0113576) EITHER alone OR further in view of Hirsekorn et al (US 2014/0242265).
Claims 1-2 and 9: Chebiam teaches electroless plating solutions with metal ions (0011), where the metal ions can be Pd for the primary/main metal (0014), giving an electroless palladium plating solution.  The solution can contain Pd ions (0011, 0014), and primary and secondary reducing agents, where the primary reducing agent can be dimethylamine borane (DMAB) (an amine borane compound, that is desired by claim 2), and the secondary reducing agent can be hypophosphite (a hypophosphorous acid compound, as noted by applicant’s specification at [0019]), such as sodium or ammonium hypophosphite (note 0018-0019, 0011) and specifically gives the example of using DMAB in combination with ammonium hypophosphite (note 0023), giving the two hypophosphorous acid compound and amine borane compound materials desired by claim 1.  Furthermore, the amount of amine borane compound is desirably about 2 to about 20 g/L in the claimed range desired by claim 1 and claim 9 (note 0018, 0023), and as well the amount of secondary reducing agent (hypophosphite) can be about 1 to about 2 g/L (note 0022, or also up to about 5 g/L).  Furthermore, the plating solution can be free of surfactant (surface active agent/wetting agent) (note 0011, 0032, since the addition of surfactant is optional, then is not required and the solution can be free of this material).  The solution can further contain organic base compounds of methylamine, dimethylamine or trimethylamine, for example (noted as pH adjusting agents, but being the same materials indicated as complexing agents by applicant in the specification at [0021], they are also understood to meet the requirement of claim 1 of complexing agent, and as an amine compound of claim 1) (note 0027-0028).  For claim 1, as well, Chebiam also notes that an additional complexing agent can be present (note 0024-2025, 0011), but it is not prevented in the claims to have additional complexing agent.  This additional complexing agent in an embodiment is an organic sulfur containing material (0025), but it is not described as a stabilizer, but rather as a complexing agent/buffer, and thus does not have to meet the sulfur containing stabilizer compound requirements of claim 1.  No sulfur containing stabilizer is listed or required by Chebiam and is not required (optional) by the claims.  As to pH adjustor, this is provided by Chebiam and multiple adjustors can be used so one can be considered the complexing agent as discussed above and one the pH adjustor, for example (note 0028).
As to Chebiam consisting essentially of the listed materials, as discussed in MPEP 2111.03:
"A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").

While the additional complexing agent is required by Chebiam (as the only additional material not claimed required, note the list at 0011), it is not taught that such a specific material in the amount taught by Chebiam is undesirable or prevented by the present application, and therefore, the claim has been treated as “comprising” as to this issue.
As to the palladium compound,
(A) Using Chebiam alone: Chebiam does not explicitly state that the palladium ions come from a palladium compound, however, it does exemplify how cobalt ions can be provided in solution from cobalt compounds, such as cobalt chloride, etc. and also describes various other metals provided to the solution as metal compounds (0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chebiam to specifically provide the palladium ions from a palladium compound with an expectation of predictably acceptable ion formation, since Chebiam indicates that it would be known to provide metal ions into such a solution by using metal compounds.  Additionally, as to providing all the components in the plating bath/solution as claimed including the palladium compound, the dimethyl amine borane, the hypophosphite, and the complexing agent/amine compound, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date that these materials would be selected from the options of these materials from Chebiam, as one would select from the listed/suggested materials with an expectation of acceptable results, giving the features as claimed.
(B) Using Chebiam in view of Hirsekorn: Chebiam does not explicitly state that the palladium ions come from a palladium compound, however, it does exemplify how cobalt ions can be provided in solution from cobalt compounds, such as cobalt chloride, etc. and also describes various other metals provided to the solution as metal compounds (0044), and notes using metal ions in general in plating solutions (0011).  Hirsekorn describes an electroless palladium plating bath/solution, which contains a source of palladium ions, complexing agent, and reducing agent (0014-0019), where it is described that palladium ions can be provide from a palladium compound, such as palladium chloride, palladium nitride, etc. (0026).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chebiam to specifically provide palladium ions by providing a palladium compound as a source of the ions in the plating bath/solution as suggested by Hirsekorn with an expectation of providing a predictably acceptable plating bath/solution, since Chebiam indicates providing palladium ions, and further describes generally using metal ions and providing other metal ions from metal compounds (such as cobalt ions from cobalt compounds), and Hirsekorn indicates how palladium ions can be conventionally provided to a palladium plating bath/solution using palladium compounds. Additionally, as to providing all the components in the plating bath/solution as claimed including the palladium compound, the dimethyl amine borane, the hypophosphite, and the complexing agent/amine compound, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date that these materials would be selected from the options of these materials from Chebiam and the suggested palladium compound from the combination with Hirsekorn, as one would select from the listed/suggested materials with an expectation of acceptable results, giving the features as claimed.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsekorn et al (US 2014/0242265) in view of Chebiam et al (US 2003/0113576).
Claims 1-2 and 9: Hirsekorn teaches an electroless Pd plating solution (0014), where the solution contains a palladium compound (0015, 0026), a reducing agent (0017, 0031), a complexing agent that can be an amine compound (0016, 0027), and does not require a surfactant (note required materials of the solution at 0014-0018) and further would not require the optional pH adjust or sulfur containing compound as a stabilizer (so could have 0 mg/L of such as  stabilizer) (note required materials of the solution of 0014-0018, where the stabilizer of 0018 does not have sulfur, note 0036).   Hirsekorn teaches that the reducing agent can be made with hypophosphorous acid compounds of hypophosphite (a hypophosphorous acid compound, as noted by applicant’s specification at [0019]) compounds such as sodium hypophosphite or amine borane compounds such as dimethyl amine borane (as desired for claim 2) (not 0031) in amounts of 10-1000 mmol/L (0032).  It is also noted that pH can be adjusted (0058).
Hirsekorn does not specifically teach that the reducing agent use both a hypophosphorous acid compound and an amine borane compound, where the amount of the boron compound in the Pd plating solution is in the range of 0.5-30 g/L or 1 to 30 g/L (as desired for claim 9).
However,  Chebiam teaches electroless plating solutions with metal ions (0011), where the metal ions can be Pd for the primary/main metal (0014), giving an electroless palladium plating solution.  The solution can contain Pd ions (0011, 0014), and primary and secondary reducing agents, where the primary reducing agent can be dimethylamine borane (DMAB) (an amine borane compound, that is desired by claim 2), and the secondary reducing agent can be hypophosphite (a hypophosphorous acid compound, as noted by applicant’s specification at [0019]), such as sodium or ammonium hypophosphite (note 0018-0019, 0011) and specifically gives the example of using DMAB in combination with ammonium hypophosphite (note 0023), giving the two hypophosphorous acid compound and amine borane compound materials desired by claim 1.  The use of the secondary reducing agent  assists the changing chemical environment during deposition (0019).  Furthermore, the amount of amine borane compound is desirably about 2 to about 20 g/L in the claimed range desired by claim 1 and claim 9 (note 0018, 0023), and as well the amount of secondary reducing agent (hypophosphite) can be about 1 to about 2 g/L (note 0022, or also up to about 5 g/L).  Furthermore, the plating solution can be free of surfactant (surface active agent/wetting agent) (note 0011, 0032, since the addition of surfactant is optional, then is not required and the solution can be free of this material).  The solution can further contain organic base compounds of methylamine, dimethylamine or trimethylamine, for example (noted as pH adjusting agents, but being the same materials indicated as complexing agents by applicant in the specification at [0021], they are also understood to meet the requirement of claim 1 of complexing agent, and as an amine compound of claim 1) (note 0027-0028), and also generally notes the use of pH adjustors (0027-0032).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hirsekorn to use two reducing agents in the form of DMAB (in an amount of 2-20 g/L) and ammonium hypophosphite as suggested by Chebiam with an expectation of providing a desirable reducing agent combination that assists in changing chemical environment during deposition over a single reducing agent, since Hirsekorn notes that hypophosphite and DMAB would both be usable reducing agents for the palladium composition and Chebiam teaches using both ammonium hypophosphite and DMAB in amounts of 2-20 g/L, for example, as reducing agent for the benefit of providing a desirable reducing agent combination that assists in changing chemical environment during deposition.  As to the solution consisting essentially of the claimed materials, the required materials of Hirsekorn in view of Chebiam would be the palladium compound, the reducing agents, the complexing agent of amine compound, water (for an aqueous solution) and an organic stabilizer as claimed in Hirsekorn (note Hirsekorn at 0014-0018). While organic stabilizer without sulfur is not specifically taught for use by applicant, there is no teaching against using such a stabilizer.  Note that as discussed in MPEP 2111.03:
"A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
Since there is no teaching against using an organic stabilizer without sulfur, the “consisting essentially of” has been treated as comprising as to this issue, and the claim meets all requirements.  Note that while an optional sulfur containing compound as stabilizer is listed, this language would not prevent other stabilizer from being present, and it is understood that water would be acceptably provided in the claimed solution noting the total amount of materials provided of the listed materials and the indication in the present specification that the Pd compound is water soluble, and use of water not taught against in the present disclosure (so would not affect the basic and novel characteristics and “consisting essentially of” treated as comprising as to this issue).  

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al (US 4804410) EITHER alone OR further in view of Chebiam et al (US 2003/0113576).
Claims 1-2 and 9: Haga teaches electroless Pd plating solutions containing a palladium compound (column 2, lines 35-40), at least one complexing agent of ammonia and/or amine compounds (column 2, lines 35-45, column 3, lines 20-65), a sulfur containing compound as a stabilizer (column 2, lines 35-45, column 4, line 15 to column 5, line 30), where the sulfur containing compound is used in an amount of 1-500 mg/L (in the claimed range) (column 2, lines 35-45, column 5, lines 15-2).  Haga also teaches using at least one reducing agent of  hypophosphorous acid compounds (such as sodium or ammonium hypophosphite, where the hypophosphite would be a hypophosphorous acid compound, as noted by applicant’s specification at [0019]) and boron hydride compounds (such as amine borane compounds such as dimethylamine borane (DMAB) or borohydride salts such as sodium boron hydride, materials desired by present claim 2) (column 2, lines 35-45, column 5, lines 30-45), where since at least one of the reducing agents can be used, it would be understood that more than one can be used, such as sodium hypophosphite and DMAB.  From the list of required materials, note column 2, lines 35-45, (1) no surfactant is required, and (2) the solution can be consisting essentially of the materials as claimed as no other additional material is listed as necessary other than water (to make aqueous) and it is understood that water would be acceptably provided in the claimed solution noting the total amount of materials provided of the listed materials and the indication in the present specification that the Pd compound is water soluble, and use of water not taught against in the present disclosure (so would not affect the basic and novel characteristics).  Also note the discussion of “consisting essentially of” at MPEP 2111.03.
(A) As to the specific use of a hypophosphorous acid compound and a boron compound, such as sodium hypophosphite and DMAB, and the amount of the boron compound (as in present claims 1 and 9), it would have been obvious to optimize the specific reducing agents used from the indication that more than one reducing agent can be used and the possible reducing agents listed in Haga (note column 5, lines 30-50) and as a result, the reducing agent combination would be that claimed, such as sodium hypophosphite and DMAB. Furthermore the amount used for each would be optimized from the total amount of reducing agent used, such as 0.01-0.5 mol/l (note column 5, lines 40-45), which optimization would predictably and acceptably give amounts in the claimed range, noting that sodium hypophosphite would have a molar mass of about 88 g/mol and DMAB about 60 g/mol.
(B) Optionally, further using Chebiam, Haga does not specifically describe that the reducing agent use both a hypophosphorous acid compound such as ammonium hypophosphite in combination with a borane compound such as DMAB, where the amount of the boron compound in the Pd plating solution is in the range of 0.5-30 g/L or 1 to 30 g/L (as desired for claim 9).
However,  Chebiam teaches electroless plating solutions with metal ions (0011), where the metal ions can be Pd for the primary/main metal (0014), giving an electroless palladium plating solution.  The solution can contain Pd ions (0011, 0014), and primary and secondary reducing agents, where the primary reducing agent can be dimethylamine borane (DMAB) (an amine borane compound, that is desired by claim 2), and the secondary reducing agent can be hypophosphite (a hypophosphorous acid compound, as noted by applicant’s specification at [0019]), such as sodium or ammonium hypophosphite (note 0018-0019, 0011) and specifically gives the example of using DMAB in combination with ammonium hypophosphite (note 0023), giving the two hypophosphorous acid compound and amine borane compound materials desired by claim 1.  The use of the secondary reducing agent  assists the changing chemical environment during deposition (0019).  Furthermore, the amount of amine borane compound is desirably about 2 to about 20 g/L in the claimed range desired by claim 1 and claim 9 (note 0018, 0023), and as well the amount of secondary reducing agent (hypophosphite) can be about 1 to about 2 g/L (note 0022, or also up to about 5 g/L).  Furthermore, the plating solution can be free of surfactant (surface active agent/wetting agent) (note 0011, 0032, since the addition of surfactant is optional, then is not required and the solution can be free of this material).  The solution can further contain organic base compounds of methylamine, dimethylamine or trimethylamine, for example (noted as pH adjusting agents, but being the same materials indicated as complexing agents by applicant in the specification at [0021], they are also understood to meet the requirement of claim 1 of complexing agent, and as an amine compound of claim 1) (note 0027-0028), and also generally notes the use of pH adjustors (0027-0032).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haga to use two reducing agents in the form of DMAB (in an amount of 2-20 g/L) and ammonium hypophosphite as suggested by Chebiam with an expectation of providing a desirable reducing agent combination that assists in changing chemical environment during deposition over a single reducing agent, since Haga notes that hypophosphite such as ammonium hypophosphite and DMAB would both be usable reducing agents for the palladium plating solution, and more than one reducing agent can be used, and gives a total amount of 0.01 to 0.5 mol/L, for example (note column 5, lines 40-45) and Chebiam teaches using both ammonium hypophosphite and DMAB in amounts of 2-20 g/L, for example, as reducing agent for the benefit of providing a desirable reducing agent combination that assists in changing chemical environment during deposition, and the amount of DMAB would be an acceptable amount with Haga, noting the amount of reducing agent that can be present, and the molar mass of DMAB of about 60 g/L, for example.

As to the 35 USC 103 rejections above, it is noted that applicant gives some examples and comparative examples in the disclosure as filed, but a showing commensurate in scope with what is claimed is not made (noting MPEP 716.02(d)). For example, as to various issues, a specific amount of the boron compound reducing agent of 0.5 to 30 g/L is now claimed, and the inventive examples tested only test 5 and 10 g/L of boron compound, with no showing of criticality as to the broad range, and furthermore, inventive test examples are made with a specific hypohosphorous acid or phosphorous acid component also in only 10 g/L while the claims allow any amount, so it is unclear if different results would occur with larger or smaller amounts of  hypophosphorous/phosphorous acid, while the single comparative example with hypophosorous acid alone uses 25 g/L (a larger amount than tested in the inventive examples), so unclear if different amounts have a different effect (where as worded for example, as well, extremely small amounts of hypophosphite/hypophosphorous acid/phosphorous acid could be present that would be so small that similar results to DMAB/borane compound alone would be expected), and the comparative examples with amine boranes only test at 20 g/L, so unclear if different amounts have a different effect, where as well, all examples use only 2 g/L Pd salt, etc. and as well, any variety of other materials can be present in the solutions which can affect the results.  Therefore, no showing to overcome the teachings of the cited prior art is made.

Terminal Disclaimer
The terminal disclaimer filed on October 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/753,395  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejection of claims 1-3 and 7 on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/753,395 (hereinafter ‘395)(reference application) is withdrawn due to the filing of the proper terminal disclaimer as to 16/753,395 as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered. 
(A) Note the new 35 USC 103 rejections and the adjustment to the rejections above due to the amendments to the claims, including a rejection with Hirsekorn as the primary reference, and one with Haga as the primary reference.
(B) As to the 35 USC 103 rejections using Chebiam as the primary reference, as to the argument that  Chebiam would not meet the “consisting essentially of” requirements as it contains an organic sulphate salt compound as a complexing/buffering agent in amount about that claimed,  and the present claims limit the complexing agent to ammonia/amine, the Examiner maintains the rejection.  (1) an additional complexing agent would not be prevented by the claims. The claims require a specific ammonia/amine complexing agent, but do not prevent other complexing agents as long as the listed complexing agent also present. (2) the additional complexing agent of an organic sulphate salt would be provided as a complexing/buffering agent, not a “stabilizer”.  Therefore, the amount claimed does not have to be in the stabilizer range.  (3) this additional complexing agent is not taught or indicated against in the claims or specification, and therefore “consisting essentially of” is treated as ”comprising” as to this issue, and would not have to be removed. Note the discussion of MPEP 2111.03 in the rejections above.
Additionally note in the further rejections using Hirsekorn and Haga as the primary references, while Chebiam is cited as to the known use of using reducing agent combinations of ammonium hypophosphite/DMAB, for example, for the benefits discussed in the rejection above, the references being modified (Hirsekorn and Haga) would also not require the organic sulphate salt complexing/buffering agent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718